Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 5, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 5, 2022. Claims 21, 22, 24-33, and 36-37 are pending. Claims 25-33 are withdrawn. Claims 21, 22, 24 and 36-37 are currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


(Previous Rejection – Maintained) Claims 21, 22, 24, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (Science Translational Medicine, 29 Jan 2014; Vol. 6, Issue 221, pp. 221ra13) in view of Di Bonito et al. (Viruses 2015, 7, 1079-1099, submitted in IDS filed on April 09, 2019).
These claims, as amended, are directed to a method of inducing a cytotoxic lymphocyte (CTL) immune response in a subject, the method comprising administering to the muscle of a subject a nucleic acid vaccine comprising: a) a nucleic acid expression vector, wherein the expression vector comprises a polynucleotide encoding a fusion protein, wherein said fusion protein comprises: (i) human HIV-1 Nef protein with mutations 3C, 153L and 177G, fused at its C- terminus to (ii) an immunogenic antigen; and b) one or more of a pharmaceutically acceptable excipient and/or adjuvant; wherein the administration of the nucleic acid vaccine induces a therapeutically effective CTL immune response.
Maldonado teaches a study on intramuscular therapeutic vaccination targeting HPV16 E6/E7 antigens, in subjects with CIN2/3 who had modest detectable responses 
Specifically, Maldonado teaches that healthy subjects with HPV16-associated CIN2/3 underwent peripheral vaccination with a heterologous DNA prime-recombinant vaccinia vector-based boost vaccination regimen administered intramuscularly in the deltoid muscle before a standard therapeutic resection. The regimen included two priming vaccinations with a DNA vaccine expressing HPV16 E7 (DNAE7) at study weeks 0 and 4, followed by a recombinant vaccinia boost expressing HPV16 and HPV18 E6 and E7 (rVacE6E7; TA-HPV) at study week 8. At week 15, 7 weeks after the boost vaccination, subjects underwent a standard therapeutic resection of the cervical squamocolumnar junction. See e.g. page 2, left column, para 4.  It teaches that eligible subjects were assigned to a treatment cohort and received intramuscular vaccination at study weeks 0 and 4 with 3mg of pNGVL4a-sig/E7(detox)/HSP70. At week 8, patients received one of three rVacE6E7 (TA-HPV) doses: 1.6 × 105 PFU(cohort DDV1; 6 PFU(cohortDDV2; n=3), or 1.6 × 107 PFU (cohort DDV3; n = 6), administered intramuscularly in the deltoid muscle. After vaccination with TA-HPV, the vaccination site was covered with an occlusive dressing (Opsite Flexigrid, Smith & Nephew). See page 9, left column, para 2.
Maldonado teaches that, overall, seven subjects (58%) developed cellular immune responses detectable by ELISpot. Peak responses were modest, in the range of 50 to 150 spot-forming units (SFUs) per 106 PBMCs. However, using this assay, increased responses were restricted to HPV16 E7, suggesting that the DNA vaccine, which targeted only the HPV16 E7 antigen, might indeed have a priming effect. See e.g. page 2, right column, para 2.
Here, the DNA vaccine pNGVL4a-sig/E7(detox)/HSP70 and the vaccinia-vector based vaccine rVacE6E7/TA-HPV both contain an expression vector that comprises polynucleotide encoding a fusion protein that comprises an immunogenic antigen. At the same time, it is reasonable to expect that both vaccines are administered in physiological solutions that contain pharmaceutically acceptable excipient and/or adjuvant, at least, the solutions must contain excipients that help stabilize the vaccine vectors (e.g. salts to maintain pH and tonicity). 
However, Maldonado does not teach or suggest a fusion antigen that comprises human HIV-1 Nef protein with mutations 3C, 153L and 177G, fused at its C- terminus to the immunogenic antigen.
Di Bonito teaches that the authors developed an innovative strategy to induce a cytotoxic T cell (CTL) immune response against protein antigens of choice. It relies on the production of exosomes, i.e., nanovesicles spontaneously released by all cell types. mut), which is an inactive protein incorporating in exosomes at high levels also when fused with foreign proteins. See Abstract. Di Bonito teaches that the Nefmut contains mutations G3C, V153L and E177G, and that the fusion protein contains a foreign antigen fused to the Nefmut at its C-terminus. See e.g. page 1081, para 4. It teaches that the target antigen can be HPV E7 or tumor antigen MART-1. See e.g. page 1081, para 6. Di Bonito teaches that exosomes of the Nefmut-based fusion proteins were produced in HEK293T cells by transfection with vectors expressing the Nefmut-based fusion proteins (see e.g. page 1082, para 3), administered to mice (see e.g. page 1085, para 2) and T cell immune response was induced against the target antigen (see e.g. Figure 2). 
Accordingly, Di Bonito teaches an immunogenic fusion protein comprising a mutant HIV nef as claimed and a target antigen fused at the C-terminus of the nef protein. Di Bonito teaches that immunization was performed by administering the nefmut fusion protein-containing exosomes produced by transfecting a vector expressing the fusion protein into mammalian host cells.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the nefmut protein of Di Bonito into the studies of Maldonado. One would have been motivated to do so, e.g., to study the effect of expressing the nefmut-HPV E7 fusion protein, as disclosed in Di Bonito, in vivo by an expression vector, as disclosed in Maldonado, based on established observations that expression vectors, plasmids or viral vectors, can be used in introducing heterologous genes for expression in hosts for immunization. There is a reasonable expectation of mut-HPV E7 fusion protein can be produced in vivo by immunization with the plasmid- or vaccinia viral vector-based vaccines disclosed in Maldonad, based on the teachings of Di Bonoto that nefmut fusion proteins can be effectively incorporated into exosomes when expressed in mammalian host cells (the immunization effect taught in Maldonado indicates that target antigens can be effectively expressed in vivo in immunization with the vectors expressing the target antigens).      

(Previous Rejection – Maintained) Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (Science Translational Medicine, 29 Jan 2014; Vol. 6, Issue 221, pp. 221ra13) in view of Di Bonito et al. (Viruses 2015, 7, 1079-1099, submitted in IDS filed on April 09, 2019), as applied above, further in view of Bolhassani et al. (Human Vaccines, 2009, 5:10, 671-689).
Claim 36 specifies that the adjuvant is an adjuvant of CD8+ T cell response.
Relevance of Maldonado and Di Bonito is set forth above. However, they are silent on if an adjuvant of CD8+ T cell response is used.
Bolhassani teaches that intradermal co-administration of DNA encoding SPI-6 with DNA constructs encoding HPV16E7 generated E7-specific CD8+ T cell immune responses and E7-specific anti-tumor effects. See e.g. page 678, right column, para 3.
Bolhassani further teaches that heat shock proteins (HSP) have been found to promote immunogenic APC function, elicit a strong CTL response, and prevent the induction of tolerance. These findings point to the potential of using HSPs as a T cell 
It would also have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce a CD8+-T cell stimulating adjuvant, such as a HSP taught in Bolhassani, into the studies suggested by combined teachings of Maldonado and Di Bonito (Maldonado already teaches a fusion antigen comprising HPV E6/E7 fused to HSP70). One would have been motivated to do so to enhance the CTL stimulating effect of the immunogenic antigens by inclusion of an adjuvant.     

Response to Applicants’ Arguments
Applicants’ arguments filed on Jan. 5, 2022 have been fully considered and are addressed as follows.
Applicants argue that vaccine development is unpredictable, and nucleic acid vaccine induced CTL immune response is unexpected. Applicants refer to articles that describe difficulty in developing successful vaccines, arguing that the technical challenges in the art are obstacles for developing efficacious vaccines, and that one of skill in the vaccine development arts cannot expect predictable results even when combining elements that may be known in the art.
Applicants’ arguments are not persuasive. The obviousness rejection does not require absolute predictability of achieving a successful vaccine. As indicated in the rejection body, there is a reasonable expectation of success that exosomes containing a nefmut-HPV E7 fusion protein can be produced in vivo by immunization with the plasmid- or vaccinia viral vector-based vaccines disclosed in Maldonado, and that reasonable mut fusion proteins can be effectively incorporated into exosomes when expressed in mammalian host cells (the immunization effect taught in Maldonado indicates that target antigens can be effectively expressed in vivo in immunization with the vectors expressing the target antigens). Also see the rejection body for the teachings of Maldonado that the nucleic acid vector expressing the HPV E7 fusion antigen can induce significant CTL immune response when administered intramuscularly.  
Regarding the 103 rejection of claim 36, Applicants argue that claims 35 and 36 are presently canceled and the rejection is moot.
It is noted that claim 35 is canceled but not claim 36. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648